IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-76,979-03


                        EX PARTE JORGE MENDOZA JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. FR64862-B IN THE 264TH DISTRICT COURT
                               FROM BELL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

indecency with a child by contact and sentenced to two terms of life imprisonment. The Third Court

of Appeals affirmed the convictions. Mendoza v. State, No. 03-10-00344-CR (Tex. App.—Austin

May 24, 2013) (not designated for publication).

        Applicant contends that he was denied his right, through no fault of his own, to pursue a pro

se petition for discretionary review in this Court after his convictions were affirmed by the Third

Court of Appeals. The trial court recommends that relief be granted, and the habeas record supports

the recommendation. See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997); Ex parte
                                                                                                    -2-

Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review

of the judgment of the Third Court of Appeals in Cause No. 03-10-00344-CR that affirmed his

convictions in Cause No. 64,862 from the 264th District Court of Bell County. Applicant shall file

his petition for discretionary review with this Court within 30 days of the date on which this Court’s

mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 11, 2017
Do not publish